UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

                               )
FRANK H. WILSON,               )
                               )
     Plaintiff,                )
                               )
     v.                        ) Civ. Action No. 12-1605 (EGS)
                               )
TIMOTHY F. GEITHNER, et al.    )
                               )
     Defendants.               )
                               )

                         MEMORANDUM OPINION

I.   INTRODUCTION

     Plaintiff Frank H. Wilson, proceeding pro se, has filed a

complaint against eight Defendants:   Timothy F. Geithner, the

former Secretary of the Treasury; the Office of the Inspector

General of the Department of the Treasury; John Boehner, Speaker

of the House of Representatives; Harry Reid, the Senate Majority

Leader; John Campbell, a Representative for the 48th

congressional district of California in the House of

Representatives; the U.S. Attorney; the U.S. Attorney General;

and the U.S. Attorney for the District of Columbia.    Although it

is difficult to discern the precise claims in his complaint, Mr.

Wilson seeks $7,000,000, plus punitive damages and injunctive

relief, for events concerning the Freedman’s Savings Bank and

Trust Company (“Freedman’s Savings Bank” or “Bank”), all of

which allegedly took place in the late 1800s and early 1900s.


                                 1
Mr. Wilson implies in his complaint that he is the heir of a

depositor of the Bank and that he is owed dividends that were

declared between 1873 and 1883 after the bank collapsed and its

liquidated assets were held by the U.S. Treasury.   See Compl. ¶¶

3-4; id. Ex. A (Abby L. Gilbert, The Comptroller of Currency and

the Freedman’s Savings Bank, 57 J. of Negro Hist. 2, Apr. 1972

at 132).   Plaintiff does not specify how any of the defendants

are responsible for the purported losses of his ancestors.    Mr.

Wilson alleges that the actions of the federal government, and

presumably the federal defendants listed in his complaint,

violated his constitutional and statutory rights, and purports

to be bringing claims pursuant to the Due Process Clauses of the

Fifth and Fourteenth Amendments; the Privileges and Immunities

Clause of the Fourteenth Amendment; the Civil Rights Act of

1964, 42 U.S.C. § 2000d; and Section 1983, 42 U.S.C. § 1983.

     Pending before the Court are Motions to Dismiss for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) and for

failure to state a claim pursuant to Rule 12(b)(6) filed by

seven of the Defendants as well as several miscellaneous motions

filed by Mr. Wilson.   Upon consideration of the motions,

Plaintiff’s oppositions and other submissions to the Court, the

applicable law, and the record as a whole, the Court grants

Defendants’ motions to dismiss.   Additionally, because Mr.

Wilson’s claims are frivolous, the Court dismisses this action

                                  2
against Harry Reid, the only defendant who has not responded,

sua sponte.

II.   STANDARD OF REVIEW

      A.   Rule 12(b)(1)

      A federal district court may only hear a claim over which

is has subject matter jurisdiction; therefore, a Rule 12(b)(1)

motion for dismissal is a threshold challenge to a court’s

jurisdiction.   On a motion to dismiss for lack of subject matter

jurisdiction, the plaintiff bears the burden of establishing

that the Court has jurisdiction. Lujan v. Defenders of Wildlife,

504 U.S. 555, 561 (1992).    In evaluating the motion, the Court

must accept all of the factual allegations in the complaint as

true and give the plaintiff the benefit of all inferences that

can be drawn from the facts alleged.    See Thomas v. Principi,

394 F.3d 970, 972 (D.C. Cir. 2005) (internal citations omitted).

However, the Court is “not required to . . . accept inferences

unsupported by the facts alleged or legal conclusions that are

cast as factual allegations.”    Cartwright Int’l Van Lines, Inc.

v. Doan, 525 F. Supp. 2d 187, 193 (D.D.C. 2007) (internal

citations and quotation marks omitted).

      B.   Rule 12(b)(6)

      A motion to dismiss under Rule 12(b)(6) tests the legal

sufficiency of the complaint.    Browning v. Clinton, 292 F.3d

235, 242 (D.C. Cir. 2002).    In order to be viable, a complaint

                                  3
must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief, in order to give the

defendant fair notice of what the . . . claim is and the grounds

upon which it rests.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (internal quotation marks omitted).       The plaintiff

need not plead all of the elements of a prima facie case in the

complaint, Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-14

(2002), nor must the plaintiff plead facts or law that match

every element of a legal theory.       Krieger v. Fadely, 211 F.3d

134, 136 (D.C. Cir. 2000).

     However, despite these liberal pleading standards, to

survive a motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim

for relief that is plausible on its face.”       Ashcroft v. Iqbal,

129 S. Ct. 1937, 1949 (2009) (internal quotation marks omitted);

Twombly, 550 U.S. at 562.    A claim is facially plausible when

the facts pled in the complaint allow the Court “to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”    Iqbal, 129 S. Ct. at 1949 (citing Twombly,

550 U.S. at 556).   While this standard does not amount to a

“probability requirement,” it does require more than a “sheer

possibility that a defendant has acted unlawfully.”       Id. (citing

Twombly, 550 U.S. at 556).



                                   4
     “[W]hen ruling on a motion to dismiss, a judge must accept

as true all of the factual allegations contained in the

complaint.”    Atherton v. D.C. Office of the Mayor, 567 F.3d 672,

681 (D.C. Cir. 2009) (quoting Erickson v. Pardus, 551 U.S. 89,

94 (2007)).    The court must also give the plaintiff “the benefit

of all inferences that can be derived from the facts alleged.”

Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir.

1994).    Nevertheless, a court need not “accept inferences drawn

by plaintiffs if such inferences are unsupported by the facts

set out in the complaint.    Id.   Further, “[t]hreadbare recitals

of elements of a cause of action, supported by mere conclusory

statements” are not sufficient to state a claim.    Iqbal, 129 S.

Ct. at 1949.    Although a pro se complaint “must be held to less

stringent standards than formal pleadings drafted by lawyers,”

Erickson, 551 U.S. at 94 (internal quotation marks and citations

omitted), it too “must plead ‘factual matter’ that permits the

court to infer more than the mere possibility of misconduct.’”

Atherton, 567 F.3d at 681-82.

III. DISCUSSION

     A.     Standing

     Article III restricts the power of federal courts to the

adjudication of actual “cases” and “controversies.”    U.S. Const.

art. III, § 2; see also Allen v. Wright, 468 U.S. 737, 750

(1984).    “In order to establish the existence of a case or

                                   5
controversy within the meaning of Article III, [a] party must

meet certain constitutional minima,” including a “requirement

that the party must demonstrate that it has standing to bring

the action.”     Gettman v. DEA, 290 F.3d 430, 433 (D.C. Cir.

2002).   To establish the “irreducible constitutional minimum” of

standing, a plaintiff must demonstrate three things:     (1)

“injury in fact,” which is (a) concrete and particularized, and

(b) actual or imminent; (2) that there is a causal connection

between the complained of conduct and the injury alleged that is

fairly traceable to the defendant; and (3) that it is likely,

and not merely speculative, that a favorable decision will serve

to redress the injury alleged.     Lujan, 504 U.S. at 560-61

(internal quotation marks and citations omitted).     Where, as

here, a plaintiff seeks prospective injunctive relief,

allegations of past harm alone are insufficient.     See, e.g.,

Dearth v. Holder, 641 F.3d 499, 501 (D.C. Cir. 2011).     Rather, a

plaintiff seeking declarative or injunctive relief “must show he

is suffering an ongoing injury or faces an immediate threat of

injury.”   Id.

     To demonstrate an injury in fact, “a prospective plaintiff

must show that [he] has suffered a concrete and particularized

injury in order to convince the court that [he] is sufficiently

involved in the current legal dispute to have a defined and

personal stake in the outcome of the litigation.”     Florida

                                   6
Audubon Soc’y v. Bentsen, 94 F.3d 658, 663 (D.C. Cir. 1996).

The plaintiff must “show that [he] personally ha[s] been

injured, not that injury has been suffered by other,

unidentified members of the class to which [he] belong[s].”

Warth v. Seldin, 422 U.S. 490, 502 (1975).

     Mr. Wilson has failed to show that he has suffered the type

of concrete and particularized injury sufficient to confer

Article III standing.   He has not alleged that he had an account

at the Freedman’s Savings Bank, nor could he, as the bank closed

in July 1874.   See Compl., Ex. A (Abby L. Gilbert, The

Comptroller of Currency and the Freedman’s Savings Bank, 57 J.

of Negro Hist. 2, Apr. 1972 at 131).   In one of his oppositions

to defendants’ motions to dismiss, Mr. Wilson claims that Jack

Wilson and Virginia Henry are his grandparents, but provides no

support for this claim except a purported Pedigree Chart

prepared in November 2009 by “Lineages, Inc.”   See Compl., Ex.

C. at 1.   Even if the Court accepts Mr. Wilson’s representation,

he still cannot establish standing because according to his own

evidence, his grandparents were both born after the Freedman’s

Savings Bank had already collapsed.    See id. (stating that Jack

Wilson was born on March 22, 1876 and Virginia Henry was born on

March 1, 1887).   He provides information regarding individuals

with the surnames “Henry” and “Ely” who had accounts at the

Bank, who were related to his grandparents, but fails to

                                 7
establish that he is entitled to the dividend payments from

their accounts if funds were available.      See generally Compl.,

Ex. C.    As far as the Court can discern, Mr. Wilson’s injury is

that his ancestors were harmed, which is not a cognizable injury

for the purposes of Article III standing.      See Warth, 422 U.S.

at 502.

     B.     Failure to State a Claim

     Even if Mr. Wilson had standing, his complaint would fail

because it plainly fails to state a claim.      Mr. Wilson’s

complaint is comprised entirely of direct quotations from the

United States Constitution and various federal statutes.       He

offers no factual allegations whatsoever to support his claims.

Plaintiff does not mention any defendant in the body of his

complaint; they are named only in the caption.      And, he in no

way links any of the quoted constitutional and statutory

language to any defendant.    Moreover, Mr. Wilson does not even

set forth the elements of any cause of action he seeks to

assert.    The fact that the Freedman’s Savings Bank collapsed in

1874, and that some people lost money as a result, does not

entitle Mr. Wilson to any relief.      Because the complaint fails

to provide notice of the basis of his claim or the grounds upon

which it rests, Mr. Wilson has not, as a matter of law, stated a

claim upon which relief can be granted.



                                  8
     C.   Plaintiff’s Miscellaneous Motions

     Plaintiff filed several motions for leave to file

additional information during the pendency of this action, all

of which contain direct quotations from the Constitution or

federal statutes.   See ECF No. 10, Motion for Leave to File add

more information; ECF No. 14, Motion for Order to add more

information; and ECF No. 15, Motion for more information.    It is

unclear to the Court what relief Plaintiff seeks in these

motions; therefore, the Court will treat them as motions to

amend his complaint.   “[T]he grant or denial of leave to amend

is committed to a district court’s discretion.”   Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996).   While leave to

amend should be freely granted where justice so requires, see

Fed. R. Civ. P. 15(a)(2), the Court may deny a motion for leave

to amend if such amendment would be futile.   James Madison Ltd.

by Hecht v. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996).    “An

amended complaint would be futile if it merely restates the same

facts as the original complaint in different terms, reasserts a

claim on which the court previously ruled, fails to state a

legal theory, or could not withstand a motion to dismiss.”

Robinson v. Detroit News, Inc., 211 F. Supp. 2d 101, 114 (D.D.C.

2002) (internal citations omitted).   Mr. Wilson’s amendments to

his complaint are futile and would fail for the same reason that

his complaint fails; therefore, his motions are denied.

                                 9
IV.   CONCLUSION

      For the reasons set forth above, the Court GRANTS

Defendants’ motions to dismiss and DENIES Plaintiff’s motions

for leave to file amendments to his complaint.   An appropriate

order accompanies the Memorandum Opinion.


Signed:    Emmet G. Sullivan
           United States District Judge
           September 28, 2013




                                10